Citation Nr: 1106674	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  05-09 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran had active service from August 1972 to August 1974.  
He also had active service with the Air National Guard on 
periodic occasions thereafter until his retirement in July 1994.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the VARO in Atlanta, 
Georgia, that denied entitlement to the benefit sought.

In August 2006 and again in December 2009, the Board remanded 
this claim to the RO for additional development.  The Board is 
satisfied that there was substantial compliance with its remand 
directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999).  The case has been 
returned to the Board and is ready for further review.


FINDING OF FACT

The Veteran has been diagnosed with PTSD; however, he did not 
engage in combat with the enemy, there are no service records or 
other credible evidence that corroborates the occurrence of any 
alleged in-service stressor(s), and the record presents no basis 
for VA to make any further attempt to corroborate the occurrence 
of any such stressor(s). 


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2010). 




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in March 2004 that fully addressed all notice 
elements required for PTSD and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his and 
VA's respective duties for obtaining evidence.  

There is no allegation from the Veteran that he has any evidence 
in his possession that is needed for full and fair adjudication 
of this claim.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in August 2006, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to the issue on 
appeal.  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a Veteran's claim for benefits, there are four factors 
for consideration.  

These four factors are: (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) evidence establishing an in-service event, injury, or 
disease, or manifestations of certain diseases during the 
presumptive period; (3) an indication that the disability or 
symptoms may be associated with service; and (4) whether there 
otherwise is sufficient competent medical evidence of record to 
make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be associated" 
with service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

First, the RO has obtained VA treatment records, as well as 
service treatment and personnel records.  Moreover, given the 
absence of in-service evidence of chronic manifestations of the 
disorder on appeal, no evidence of the disorder for many years 
after separation, and no competent evidence of a nexus between 
service and the Veteran's claim, a remand for a VA examination 
would unduly delay resolution.

Therefore, the available records and medical evidence have been 
obtained in order to make an adequate determination as to this 
claim.  Significantly, neither the Veteran nor his representative 
has identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).



Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge from service 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

The first requirement for service connection for PTSD is a 
medical diagnosis of the condition.  Diagnoses of PTSD must be 
rendered in accordance with the diagnostic criteria for the 
condition set forth in the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting that VA 
has adopted the nomenclature of the DSM-IV).  

The Veteran has been diagnosed with PTSD, as reflected, in VA 
treatment records.  (See, e.g., records of December 2002, and 
July 2003).  These diagnoses notwithstanding, the Board finds 
that this claim must nonetheless fail because another essential 
criterion for establishing service connection for PTSD--credible 
evidence that any claimed in-service stressor(s) actually 
occurred--has not been met.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis of 
PTSD will vary depending upon whether a Veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 
359 (1998).  If VA determines that a Veteran engaged in combat 
with the enemy and his alleged stressor is combat-related, then 
his lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such testimony 
is found to be "satisfactory," i.e., credible and "consistent 
with circumstances, conditions or hardships of service."  See 38 
U.S.C.A. 1154(b);38 C.F.R. 3.304(f)(1); Zarycki v. Brown, 6 Vet.  
App. 91, 98 (1993).

Under the legal authority in effect at the time the Veteran filed 
his claim, if the alleged stressor was not combat related, then 
the Veteran's lay testimony, alone, would not be sufficient to 
establish the occurrence of the alleged stressor; rather, 
corroborating evidence would be needed to support the claim for 
service connection.  See Cohen v. Brown, 10 Vet. App. 128, 147 
(1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  See also 
Zarycki, 6 Vet. App. at 98; Doran v. Brown, 6 Vet. App. 283, 289- 
290 (1994).  

The Board notes, however, that, on July 13, 2010, VA published a 
final rule that amended its adjudication regulations governing 
service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
occurrence of in-service stressors involving "fear of hostile 
military or terrorist activity."  See 75 Fed. Reg. 39843 (July 
13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the 
effective and applicability dates from July 12, 2010 to July 13, 
2010).  The revisions apply to, among others, claims such as the 
Veteran's, which were appealed before July 13, 2010, but not yet 
decided by the Board.  

The amendment indicates that if a stressor claimed by a Veteran 
is related to the Veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a psychiatrist  
or psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of PTSD, and 
that the Veteran's symptoms are related to the claimed stressor, 
in the absence of clear and convincing evidence to the contrary, 
and provided the claimed stressor is consistent with the places, 
types, and circumstances of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010).  

For purposes of the amendment, "fear of hostile military or  
terrorist activity" means that a Veteran experienced, witnessed,  
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the Veteran or others, such as from an 
actual or potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the Veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  Id.  
In this case, the amended regulatory provisions are inapplicable.  

The Veteran has listed several stressors regarding this claim.  
During VA treatment in September 2002, he stated that his 
stressor was from his work with Veterans at a VA hospital on the 
spinal unit over the past 4 and a half years.  Private records 
show that in September, October and November 2002, he had 
psychotherapy related to depression due to working at a VA 
hospital and witnessing suffering and death.  In October 2003, he 
stated that during Desert Storm he witnessed the death and 
suffering of Iraqis.  He stated that the dates of his assignment 
were from September 1990 to May 1991, that he was assigned to 
HSC, 878th Engineer Battalion in the Middle East, and that on 
September 26, 1990 there was a casualty.  He then reported the 
date of the death was January 18, 1952.  On his March 2005 
substantive appeal he stated that his PTSD began in 1973.  In 
March 2007, he stated that his PTSD began in 1972 when some wall 
lockers fell on him.  

As the Veteran has not alleged, and the evidence does not 
suggest, that he engaged in combat with the enemy, or that his 
alleged stressor was combat-related or involved fear of hostile 
enemy activity, he cannot, in conjunction with this claim, 
establish the occurrence of a stressor on the basis of his 
assertions, alone; rather, credible evidence corroborating the 
occurrence of his claimed in-service stressor is required.  

In an October 2009 Memorandum, the RO issued a formal finding of 
lack of information required to corroborate stressors associated 
with the claim.  It was found that the Veteran did not provide 
the minimum information required to conduct research as to the 
stressors claimed.  

At the outset, the Boards notes that certain stressors, such as 
the Veteran's claimed witnessing the death of Iraqis are not 
objectively verifiable.  In this regard, the Board observes that 
stressors that are general in description and involve events that 
would not be contained in a unit history or operational report 
are not objectively verifiable and cannot be verified 
independently.  See Cohen v. Brown, 10 Vet. App. 128, 134 
(1997)("Anecdotal incidents, although they may be true, are not 
researchable.  In order to be researched, incidents must be 
reported and documented."). 

The Board notes, however, that the Veteran's report of witnessing 
the death of a G.I. is potentially verifiable.  However, the 
information provided is conflicting as to the date of the 
occurrence, and he has not provided any details regarding this 
death.  The Veteran also has not submitted any objective evidence 
to verify the occurrence of the stressor.  The evidence is not 
sufficient to prompt further investigation.    

Additionally the Board has reviewed the Veteran's records in an 
attempt to verify that he was hit by a wall of lockers during 
service.  His service treatment records show no complaint, 
diagnosis or treatment for such an injury or for any psychiatric 
complaints.  At separation in May 1974, he denied any head injury 
and his clinical evaluation was normal for any pertinent 
findings.  While on his claim he stated his symptoms began in 
2001, a psychiatric problem is not noted in the file until 2002 
and this was attributed to his job working at a VA hospital 
caring for injured Veterans.  The Veteran reported the symptoms 
of depression and anxiety began one and a half years prior on a 
private evaluation in 2002 and that they began four and a half 
years prior to 2002 on VA treatment in 2002.  The Board notes 
that the Veteran is competent to state that he had an injury in 
service; however the Board finds his statements regarding the 
injury as well as in other regards to be not credible.  There is 
no mention of any injury in service during treatment beginning in 
2002 until 2007 during the course of this appeal.  It is noted 
that he has given conflicting dates as to the occurrence of the 
claimed injury as well as the beginning of the symptoms and the 
basis of his stress.  Further he has not provided any specifics 
regarding the injury, although he was asked to do so, or the 
death of the soldier that he reported which the RO also asked him 
to provide.  

In sum, there is no evidence corroborating the Veteran's account 
of his stressors.   The Board points out that corroboration of a 
stressor does not require that there be corroboration of every 
detail of the claimed stressor.  Suozzi v. Brown, 10 Vet. App.  
307, 311 (1997).  However, in this case, none of the details 
regarding the alleged death or the injury in service have been 
corroborated.  

Additionally, the Board finds that there is no basis for VA to 
undertake any further development to verify any stressor.  See 38 
C.F.R. § 3.159(c)(2)(i) ("In the case of records requested to 
corroborate a claimed stressful event in  service, the claimant 
must provide information sufficient for the records custodian to 
conduct a search of the corroborative  records") and VA's 
Adjudication Manual Rewrite, M21-1MR, Part IV, Subpart ii, 
Chapter 1, Section D, 14(d) ("At a minimum, the Veteran must 
provide the following: a stressor that can be documented, the 
location where the incident took place, the approximate date 
(within a two month period) of the incident, and the unit of 
assignment at the time the stressful event occurred."  In this 
regard, the record reflects that the Veteran has repeatedly been 
asked to provide specific information pertaining to his alleged 
PTSD stressors, but he has not provided any information capable 
of corroboration and has presented conflicting information 
regarding stressors.  

As there is no credible supporting evidence that any claimed in- 
service stressor(s) occurred--an essential criterion for 
establishing service connection for PTSD--the Veteran cannot meet 
the requirements of 38 C.F.R. § 3.304(f).  Hence, discussion of 
the remaining criteria for service connection for PTSD set forth 
in the governing regulation is unnecessary.

Accordingly, the claim for service connection for PTSD must be 
denied.  In reaching this conclusion, the Board has considered 
the applicability of the benefit-of- the-doubt doctrine.   
However, on these facts, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990). 





ORDER

Service connection for PTSD is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


